DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimized angle” in claim 7 is a relative term which renders the claim indefinite. The term “optimized angle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what angle the ion beam was to be configured to relative to a surface normal of the substrate in order to be considered an “optimized angle”.
Claim 14 discloses “the temperature distributions” in the lines “corresponding to the temperature distributions, wherein: the temperature distributions include”. The claim is indefinite because it is not clear if this “the temperature distributions” are those formed by the plurality of heating pixels or the light emitting diode array. For the purposes of this examination “the temperature distributions” will be taken to mean the “temperature distributions” created by both the heating pixels and LED array.
The term “optimized angle” in claim 20 is a relative term which renders the claim indefinite. The term “optimized angle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what angle the ion beam was to be configured to relative to a surface normal of the substrate in order to be considered an “optimized angle”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Laere et al (U.S. Patent # 7,643,709) in view of Evans et al (U.S. Patent # 9,287,148).
	In the case of claim 8, Van Laere teaches a process for forming a slanted grating coupler (Abstract) by exposing a substrate 14 comprising a grating material layer/upper cladding layer 11 with an ion beam to form a plurality of fins in the form of slanted slots 10 (Column 9 Line 35 through Column 10 Line 12, Column 10 Lines 30-36 and Figure 4).
	Van Laere does not teach light emitting diodes of a LED array were individually controlled to provide a temperature distribution on the surface of the grating wherein the temperature distribution included a first temperature at a first portion of the grating and a second temperature different from the first temperature at a second portion of the grating.
	Evans teaches an ion beam processing system comprised of an LED array comprised of a plurality of individually controllable LEDs used to heat a substrate to form a temperature distribution across the substrate surface during ion beam treatment (Abstract, Column 1 Line 64 through Column 2 Line 21, Column 7 Lines 14-34 and Column 8 Lines 13-60). Evans teaches that heating a substrate during ion beam etch affected the amount of material removed by the ion beam (Column 1 Lines 32-43).
	Based on the teachings of Evans, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used an LED array of individually controllable LEDS to form a temperature distribution across the grating surface of Van Laere during ion beam etching in order to control the amount of material removed and therefore the depth of the etching.
	As for claims 9-11, Van Laere teaches that disposed on the substrate 14 was a lens in the form of core layer 12 and that the grating/upper cladding 11 comprised a grating material (Column 7 Lines 4-15 and Column 8 Lines 29-56). Furthermore, Van Laere teaches that the grating/upper cladding 11 was etched through a patterned hard mask 41 (Column 9 Line 35 through Column 10 Line 12).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Laere et al in view of Evans as applied to claim 8 above, and further in view of Sainiemi et al (U.S. Patent Publication No. 2016/0035539).
	The teachings of Van Laere in view of Evans as they apply to claim 8 have been discussed previously and are incorporated herein.
	Neither Van Laere nor Evans teach that the substrate was tilted or rotated by an actuator.
	Sainiemi teaches a method for ion etching a substrate to form slanted gratings (Abstract and Page 3 Paragraphs 0030-0031 and Figure 2B). Sainiemi teaches during ion beam processing the substrate was titled and rotated by an actuator in the form of a substrate hold to form the slanted grating pattern (Pages 4-5 Paragraphs 0050, 0052 and 0053).
	Based on the teachings of Sainiemi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have tilted and rotated the substrate of Van Laere in view of Evans by an actuator/substrate holder in order to form the slanted grating pattern.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,247,298. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and present application disclose a process for forming fins in a grating using an ion beam wherein the grating was heated by an LED array or pixels within a dielectric substrate support assembly.

Conclusion
	Claims 1 through 20 have been rejected. No claims were allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712